Title: To John Adams from Elbridge Gerry, 21 July 1800
From: Gerry, Elbridge
To: Adams, John



Dear Sir
Cambridge 21 July 1800

The bearer of this, Mr. Waldo, is the Gentleman whom I mentioned, in a letter which I had the honor to address you at paris, as an applicant for the office of Consul in some part of France. he is well known & was much respected at Paris, altho he was a zealous advocate for the rights of his Country. his character, in regard to abilities, honor, probity, & politeness, stands high with all who have the pleasure of his acquaintance; & there can be no doubt, that he would discharge the office with reputation to himself & the approbation of the Government, as he is a branch of a very respectable family of this State, with which you was probably acquainted, & was educated in the University of this place, you may be furnished with minute information, in regard to him from some of your most intimate friends, & I am sure it will confirm if not enhance that which is now communicated. I have the honor to remain Dear Sir, with the / highest attachment & respect / Your sincere friend & / very huml Sert.
E Gerry